Citation Nr: 0712351	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  03-34 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
the service-connected post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total rating based upon individual 
unemployability due to the service-connected disabilities 
(TDIU).  

3.  Entitlement to an increased evaluation for the service-
connected diabetes mellitus in excess of 10 percent for the 
period February 4, 2003 to March 21, 2003; and in excess of 
20 percent for the period beginning March 22, 2003.  



REPRESENTATION

Appellant represented by:	Susan Paczak, Esq.


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2003 and April 2005 rating 
decisions issued by the RO.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in March 2007.  

The issues of an increased rating for the service-connected 
diabetes mellitus and a TDIU rating are being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  



FINDING OF FACT

The service-connected PTSD is shown to be productive of a 
disability picture that more nearly approximates that of 
occupational and social impairment, with deficiencies in most 
areas; difficulty in adapting to stressful circumstances and 
an inability to establish and maintain effective 
relationships.  



CONCLUSION OF LAW

The criteria for the assignment of a 70 percent evaluation, 
but not higher for the service-connected PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130 including 
Diagnostic Code 9411 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	VA's Duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in an April 2003 and September 2004 letters.  By 
these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  
The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet.App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letters were issued prior to the 
appealed July 2003 and April 2005 rating decisions.  
Moreover, as indicated above, the RO has taken all necessary 
steps to both notify the veteran of the evidence needed to 
substantiate his claim and assist him in developing relevant 
evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification by VCAA letter is 
not prejudicial in this case.  The veteran was fully notified 
that he was awarded a disability evaluation and an effective 
date for that evaluation in the appealed July 2003 rating 
decision.  Id.  

With regards to the claim for TDIU, the Board notes that no 
disability rating or effective date is assigned when service 
connection is denied.  Also, in cases where service 
connection is granted, it is the responsibility of the agency 
of original jurisdiction (here, the RO) to address any notice 
defect with respect to the rating and effective date elements 
when effectuating the award.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.	Evaluation in excess of 50 percent for service-
connected PTSD

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 
9411, a 50 percent disability evaluation is warranted for 
PTSD manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

The RO granted service connection for PTSD and assigned a 50 
percent evaluation in a March 2002 rating decision.  That 
evaluation has remained in effect since that time.  

From May 2002 to May 2003, the veteran was seen several times 
at a VA facility for treatment for various medical issues, 
including PTSD.  During the May 2003 VA examination, the 
examiner recorded his military and post military work 
history.  

The veteran reported being employed at the US Post Office 
from March 1973 until August 2002, when he took early 
retirement.  He stated that he took the early retirement 
because of increased anxiety.  

The veteran reported that he woke up an hour and a half early 
each morning just so he could calm down enough to leave the 
house for work.  He denied having significant or repeated 
arguments with his co-workers; but, stated he did not have a 
productive relationship with his boss.  He stated that he had 
used all his sick leave to deal with his anxiety symptoms and 
was accused of abusing his leave time.  

The veteran denied having any decreased productivity on the 
job  He reported that he was transferred from being a mail 
carrier to driving a mail truck in April 1999 because his 
psychotropic medications affected his reflexes which impacted 
his duties as carrier.  Further, he wanted to have less 
contact with people.  

The veteran reported that he had been married since 1968 and 
he and his wife had one grown son.  He stated that he had a 
good relationship with both his wife and son.  He denied 
having difficulties expressing his feelings for his wife; 
however, he reported that occasionally he would become 
irritable and snap at his wife for no reason.  He had no 
contact with his own siblings since his hospitalization in 
1978 for psychiatric problems.  

He had no friends and did not engage in any regular social 
activities.  He avoided going out and felt uncomfortable in 
crowds.  He went out only with his wife and he felt 
hypervigilant throughout.  He was prescribed various 
medications for his psychiatric conditions.  

He reported having no energy and feeling hopeless.  He 
reported that he had panic attacks and feelings of 
irritability frequently.  He experienced regular sleep 
disturbances.   

He reported intrusive thoughts of Vietnam described as very 
vivid.  However, the examiner noted these thoughts lacked 
dissociative or flashback type quality.  He reported having 
nightmares 2-3 times a week that caused him to thrash around 
in bed and wake up punching the headboard.  At times he felt 
panicked which caused his heart to race.  He and his wife had 
not slept in the same bed since 1978 due to his sleep 
patterns.  

He avoided talking about his Vietnam experiences.  He avoided 
watching any coverage of the current war in Iraq.  He was 
able to express his loving feelings towards his wife; but, 
avoided people otherwise.  

On examination, he was dressed casually and neatly.  Grooming 
and hygiene were very good.  No difficulties were noted in 
the areas of attention and concentration; however, the 
veteran reported some difficulties with concentration when he 
became anxious.  He appeared relaxed and comfortable, despite 
claiming that he was constantly edgy and unable to sit still.  

He had some difficulties with long-term memory; however, had 
no significant difficulties in short-term memory.  There were 
no impairments in thought process or communication.  His 
speech was normal in rate and tone and conversation was 
clear, coherent and relevant.  He had no delusions, 
hallucinations or preoccupation with obsessions.  

His mood was depressed and his affect was depressed and 
blunted, but not flat.  He reported experiencing repeated 
anxiety and worry.  He reported experiencing "panic 
attacks" accompanied by tingling and tightness in his arms 
and chest, difficulty breathing, weakness, and thoughts of 
his death when he thought about leaving his house.  These 
"panic attacks" occurred 2-3 times per week and lasted up 
to 30 minutes at a time.  

Socially, he had no friends and did not go out.  He reported 
that he shared in some household chores, however, his wife 
and son took care of the majority of the household chores.  
His typical day involved waking up, showering and shaving, 
eating breakfast, napping, sitting outside on a swing, and 
listening to the radio.  

Occasionally, he would go shopping with his wife.  He 
reported no difficulties with grooming or hygiene.  He stated 
that sometimes he thought he would be at peace if he was 
dead, but he denied any history of self-harm or plan or 
intent to harm himself.  He denied homicidal ideation and had 
no reported history of violence or angry outbursts.  

The veteran's diagnosis of PTSD was confirmed and described 
as moderate to severe.  The examiner assigned the veteran a 
Global Assessment of Functioning (GAF) score of 55.  The 
examiner noted that the veteran's symptoms caused him some 
difficulty in tolerating the normal stress and interpersonal 
interactions required in most work settings.  However, the 
examiner opined that these symptoms did not render the 
veteran totally unemployable.  

In a May 2003 private treatment record, the examiner noted 
that he had treated the veteran since January 1999 for PTSD.  
The examiner commented that, despite treatment, the veteran 
still experienced such symptoms as anxiety, impaired 
concentration, poor energy, frequent panic attacks, poor 
sleep and excessive worry.  The examiner opined, as a result 
of these symptoms, the veteran was completely disabled.  

In a follow-up May 2003 private treatment record, the 
examiner opined that the current level of impairment of the 
veteran's diagnosed PTSD precluded his ability to work in any 
capacity.  

In an October 2004 private medical statement, the physician 
commented that the veteran was unable to work due to his 
PTSD.  

During a March 2006 VA examination, the examiner recorded the 
history and treatment of the veteran's diagnosed PTSD.  The 
veteran reported that he had not worked since September 2002.  
He reported having a good relationship with his son and wife; 
but, had no other friends or close relatives.  

He stated he had lost interest in just about everything.  He 
performed his activities of daily living adequately.  He 
reported that it generally took him about two hours to fall 
asleep and usually he woke up 2-3 times a night.  

He complained of such PTSD symptoms as depressed mood, poor 
sleep, decreased interest, decreased appetite, social 
isolation, irritability, anger, exaggerated startle response, 
and recurrent nightmares.  He also had suicidal ideation with 
a vague plan to overdose on pills; however, he stated he 
would not kill himself because "it's the coward's way out."  
He felt his anxiety and depression pushed him into an early 
retirement.  

His sleep pattern was erratic and as a result, his wife no 
longer slept in the same bed with him.  He reported several 
incidents of road rage which included him yelling at other 
drivers.  These incidents did not result in any actual 
physical violence, but the veteran was worried about his lack 
of control of his anger.  

On examination, the veteran's mood was depressed and affect 
was flattened.  Speech was slow, but volume was within normal 
limit.  The veteran had suicidal ideation, but, denied 
intent.  He did not have homicidal ideation or intent or 
visual or auditory hallucinations.  Thought content was 
appropriate and thought process was goal directed.  

The veteran's diagnosed chronic moderate to severe PTSD was 
confirmed.  He was assigned a GAF score of 55.  The examiner 
commented that the veteran's psychiatric symptoms resulted in 
some difficulty in tolerating the usual stresses of most 
workplace setting, but did not render him totally 
unemployable.

Given the evidence of record, the Board finds the service-
connected disability picture more nearly approximates that of 
occupational and social impairment, with deficiencies in most 
areas including difficulty in adapting to stressful 
circumstances (including work or a work or a worklike 
setting) and an inability to establish and maintain effective 
relationships as contemplated for a 70 percent evaluation 
under Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  

The Board notes that the veteran was assigned a GAF score of 
55 during both his May 2003 and March 2006 VA examinations, 
indicative of PTSD with moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  

However, the Board has found that, although the veteran's GAF 
scores have been considered, they are not dispositive.  A 
disability evaluation shall be assigned based on all the 
evidence of record that bears on occupation and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination, 
or solely on the basis of social impairment.  See 38 C.F.R. 
§§ 4.126 (2005).  

The Board has considered the possibility of a higher rating; 
however, the veteran does not display gross impairment in 
thought processes or communication, persistent delusion or 
hallucinations, grossly inappropriate behavior, a persistent 
danger of hurting himself or others, intermittent inability 
to perform activities of daily living, disorientation to time 
or place, or memory loss.  Thus, a rating higher than 70 
percent is not for application .  

Overall, the evidence warrants a 70 percent rating, but not 
higher, for the service-connected PTSD.  



ORDER

An increased evaluation of 70 percent, but not higher for the 
service-connected PTSD is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  



REMAND

The Board notes that the veteran expressed timely 
disagreement with the initial evaluation assigned for the 
service-connected diabetes mellitus in the July 2003 rating 
decision.  

To date, however, no Statement of the Case has been issued. 
It remains incumbent upon the RO to issue a Statement of the 
Case addressing this particular issue, and, as indicated in 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), this 
matter must be addressed on remand. See also 38 C.F.R. § 
19.26 (2004).  

The Board also notes that, during the course of the appeal, 
the RO increased the evaluation for the service-connected 
diabetes mellitus in an October 2003 rating decision.  Since 
the increase during the appeal did not constitute a full 
grant of the benefit sought, the veteran's claim for an 
increased initial evaluation for the service-connected 
diabetes mellitus remains on appeal.  See AB v. Brown, 6 
Vet.App. 35, 39 (1993).  

Pending completion of this action requested, the Board will 
defer further action as to the issue of a TDIU rating pending 
completion of all indicated development.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:
1.  The veteran and his representative 
must be furnished with a Statement of the 
Case addressing the issue of an increased 
rating for the service-connected diabetes 
mellitus in excess of 10 percent for the 
period February 4, 2003 to March 21, 
2003; and in excess of 20 percent for the 
period beginning March 22, 2003.  This 
must include all relevant laws and 
regulations and a complete description of 
the veteran's rights and responsibilities 
in perfecting an appeal as to this 
matter.  

2.  Then, based on the veteran's response 
to action requested hereinabove, the RO 
should readjudicate the his claim for a 
TDIU rating in light of the evidence of 
record.  If any benefit sought on appeal 
in this regard is not granted, then the 
veteran and his representative should 
also be provided with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


